DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-6 is the inclusion of the limitations of a system for forming a covert dot pattern that include a controller to: receive a print job to form the markings on the print medium; designate a pixel of the received print job to form the covert dot pattern on the markings, wherein the pixel corresponds to a first laser intensity level; and adjust a laser intensity of the printing device to a second laser intensity level based on the first laser intensity level of the designated pixel to form the covert dot pattern.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 7-11 is the inclusion of the limitations of a non-transitory machine-readable medium storing instructions for forming a covert dot pattern that include when executed by a processing resource, cause the processing resource to: receive a print job to form markings on a print medium; determine an object type image by rendering a page description language of the print job; designate a pixel to form the covert dot pattern based on the determination of the object type image, wherein the pixel corresponds to a first laser intensity level; and adjust a laser intensity 
The primary reason for allowance of claims 12-15 is the inclusion of method steps of a method for forming a covert dot pattern that include receiving, by a controller, a print job to form markings on a print medium; determining, by the controller, an object type image to form markings; designating, by the controller, a pixel of the object type to form the covert dot pattern, where the pixel corresponds to first laser intensity level; adjusting, by the controller, a laser intensity of the printing device to a second laser intensity level based on the first laser intensity level of the designated pixel to form the covert dot pattern, and printing, by the controller, the markings on the print medium. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al. (US 2016/0318310 A1) teach forming image pixel dot having gray scale value by controlling the output power of a laser device.
Roth (US 2009/0134227 A1) teaches using a laser to draw covert image in a laser imageable material.
Farrell et al. (US 2013/0323476 A1) teach lasers to form barely visible browning or greying of colored substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




4 November 2021
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853